Citation Nr: 1724703	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-32 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for generalized arthritis.


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in San Diego, California certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the San Diego RO.

The issues of hearing loss, visual impairment, back spasms, leg spasms, erectile dysfunction, neurological condition of the lower extremities secondary to arthritis, and neurological condition of the upper extremities secondary to arthritis have been raised by the record in a February 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to service connection for generalized arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD resulted in functional limitation most closely approximating occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's hypertension had its onset after his period of active service and is unrelated to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, RO granted service connection for PTSD and assigned a rating of 30 percent, rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, in a November 2011 rating decision.  The Veteran contested the initial rating in a January 2012 Notice of Disagreement.  The relevant rating criteria for PTSD are as follows.

A 30 percent rating is assigned for occupational and social impairment with decrease in work efficiency and intermittent period of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

Turning to the medical evidence of record, the Veteran was afforded a VA examination in March 2011.  The Veteran reported recurring dreams of his military service, "emotional numbing," being easily startled, sleep impairment, and night sweats.  The Veteran stated that he mostly lives alone and his wife passed away in 2000.  The Veteran does not regularly socialize with friends.  Upon examination, the Veteran endorsed symptoms of panic attacks weekly or less often and chronic sleep impairment.  The examiner concluded that the Veteran's PTSD causes occupational and social impairment due to mild or transient symptoms.

The Veteran was afforded a second VA psychiatric examination in January 2014.  During the examination, the Veteran endorsed symptoms of anxiety and chronic sleep impairment.  The examiner noted that the Veteran's "complaints are relatively mild but chronic, he had more severe [symptoms] years ago closer to the time he was exposed to combat."  The examiner assigned a GAF score of 70.  Ultimately, the examiner found that the Veteran's PTSD causes occupational and social impairment due to mild or transient symptoms. 

In addition to the VA examinations, the Veteran received psychiatric treatment at a local VA medical facility.  In March 2012, the VA clinician evaluated the severity of his PTSD symptoms during a PTSD consultation.  There, the Veteran appeared cooperative and pleasant with cognitive functioning intact.  The Veteran characterized his mood as "Okay I guess."  He did not express any concerns of memory loss, and denied experiencing hallucinations, homicidal ideations, and suicidal ideations.  Following this consultation, VA treatment records reveal that the Veteran attended group sessions until October 2012.  October 2012 VA treatment records indicated that the Veteran's PTSD symptoms were under control, noting "PTSD doing pretty good, took classes and did not go back after vacation . . . Does not need further mental health service at this time." 

After review of the evidence of record, the Board finds that the severity of the symptoms and disability picture does not warrant a disability rating in excess of 30 percent disabling.  In this regard, the record lacks evidence of symptoms that result in occupational and social impairment with reduced reliability and productivity.  First, there is no evidence demonstrating the Veteran's PTSD symptoms negatively impacted his mood, judgment or his family relations.  October 2012 VA treatment records indicated that the Veteran does not need further psychiatric treatment.  More recently, the January 2014 VA examiner observed the Veteran exhibiting mild, but chronic PTSD symptoms.  Therefore, the medical evidence neither demonstrates a difficulty in maintaining social relationships as a result of his PTSD symptoms, nor shows that his PTSD symptoms created a difficulty to maintain effective work relationships.  
  
In short, the Board finds that the Veteran's PTSD symptoms are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 30 percent rating under the General Rating Formula, but no more.  See Mauerhan, 16 Vet. App. at 42-43.

In reaching this conclusion, the Board remains sympathetic to the Veteran and does not question the sincerity of his belief that his PTSD symptoms are more severe than currently evaluated.  However, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although he believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 30 percent, as explained and discussed above. 

As the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable, and the claim must be denied.  38 U.S.C.S. § 5107(b).

II. Service Connection

The Veteran asserts that his hypertension condition is the result of or had its onset in service.   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.S. § 1154(b) (LexisNexis 2017) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.S. § 1154(b); 38 C.F.R. § 3.304(d).  

A current diagnosis has been established; thus, the remaining question before the Board is whether the Veteran's hypertension arose in service or is otherwise related to service or a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The Veteran's STRs, including the separation examination, do not contain any complaints, treatment, findings or diagnoses consistent with hypertension.  During service, the Veteran's blood pressure measured 100/72, 118/61, 110/60, and 122/70 in December 1961, December 1961, July 1965, and March 1966, respectively. 
The first post-service findings of hypertension appeared in February 2012.  

In addition, there is no competent medical opinion of record establishing a relationship between the Veteran's hypertension and service.  To the extent that the Veteran's December 2012 statement is an opinion as to the etiology of his hypertension, such is not competent medical evidence.  Although the Veteran is competent to report his in-service symptoms, he has not shown that he has specialized training sufficient to diagnose medical conditions or render etiological opinions.  Thus, the Veteran's opinions as to the underlying causes of his in-service symptoms and the etiology of his current hypertension, both of which require medical expertise and testing to determine, are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In short, the preponderance of the probative evidence does not support a finding that the Veteran's hypertension is related to service.  As such the claim for service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied. 

Service connection for hypertension is denied. 


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  

In a November 2013 statement, the Veteran contended that he has arthritis in his hands and back, and that his arthritis is related to service.  Specifically, he stated that manual labor, such as painting navy vessels and "chipping paint from the ship," caused his current condition.  He further contended that his condition was attributed to working outside in harsh weather conditions.  He maintains that the condition has persisted since service.  The Veteran is competent to report his duties in service, his experience withstanding the natural elements while on duty, and complaints of generalized arthralgia.   

In addition, private treatment records have documented diagnoses of degenerative changes consistent with osteoarthritis in November 2003, osteoarthropathy involving the acromioclavicular joint in January 2004, and Multi-level disk and facet degeneration and spondylosis in May 2009.  Service personnel records are supportive of participation in operations at Da Nang, Republic of Vietnam.  

In light of the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance and that the Veteran should be afforded a VA examination to determine whether a causal relationship exists between the current arthralgia and service.  McLendon, 20 Vet. App. at 81.

Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records as well as service personnel records relevant to the Veteran's claim from April 2011 to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any diagnosed arthralgia or joint pain.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a)  Please identify the Veteran's present arthralgia by medical diagnosis.

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or more) that the condition began in service or is otherwise related to service.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, April 2011) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3. After completing the requested action, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).





______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


